DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument and amendment received on 02/08/2021 has been considered. It is noted that claim 20 has been cancelled. New claim 32 has been added.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 12-32 are rejected under 35 U.S.C. 103 as being unpatentable over Thurman et al (US 2014/0200103) in view of Houvener et al (US 2015/0217188).

In analogous invention, Houvener et al also teaches transmitting signal and data remotely from the active sporting device (see paragraph [0075], showing smart device tracking with remote wireless communication for monitoring a physical sporting object and providing/transmitting signal on a display remotely).
It would have been obvious to a person of ordinary skill at the time of the invention to modify Thurman’s device as taught by Houvener’s remote wireless communication for the purpose of allowing the monitoring of an active sporting device remotely. This yields the expected result of providing a monitoring of a sporting device where the signal is generated remote from the device, such as the bowling ball providing the remote communication to a remote device.

Regarding claims 13 and 21: Thurman et al discloses further comprising: obtaining location data associated with the active sporting device and storing the location data in the device profile (see paragraph [0055]). 



Regarding claim 15: Thurman et al disclose further comprising: obtaining location data associated with the active sporting device; calculating whether the location data is within a permitted location; and generating an alert if the location data is not within the permitted location (see paragraph [0055] and [0056]).

Regarding claims 16 and 26: Thurman et al discloses further comprising: obtaining pressure data associated with the active sporting device; calculating whether the pressure data is within a permitted pressure range; and generating an alert if the pressure data is not within the permitted pressure range (see paragraphs [0056], showing a pressure sensor for detecting and calculating all data associated with pressure).

Regarding claims 17 and 27: Thurman et al discloses wherein receiving the second signal from the active sporting device comprises: extracting energy from the first signal; and using the extracted energy to generate the second signal (see paragraph [0069] and [0094], showing providing a second frequency determined from the emission, where the second frequency is the second signal gotten from the first emission signal).

Regarding claim 18: Thurman et al discloses wherein receiving the second signal from the active sporting device comprises: extracting energy from the first signal; using the extracted energy to generate data; and using the extracted energy to generate the second signal encoded with the data (see paragraph [0069] and [0094], showing providing a second frequency determined from the emission, where the second frequency is the second signal gotten from the first emission signal).

Regarding claim 19: Thurman et al discloses wherein receiving the second signal from the active sporting device comprises: extracting energy from the first signal; using the extracted energy to measure data; and using the extracted energy to generate the second signal encoded with the measured data (see paragraph [0069] and [0094], showing providing a second frequency determined from the emission, where the second frequency is the second signal gotten from the first emission signal).

Regarding claims 28-31: Thurman et al discloses a ball for a sporting event that has an outer layer, an inner layer, a circuit coupled to the outer layer or the inner layer, wherein the circuit is located between seams in the outer layer and an air hole in the outer layer, wherein the outer layer comprises an outer leather layer and an inner cloth layer, wherein the circuit is coupled to the inner cloth layer, wherein the circuit further comprises a circuit component suspended within the ball (see figures 1-22; paragraphs [0048]-[0050]), wherein the circuit further comprises an antenna coupled to the circuit (see paragraph [0183]), wherein the circuit is configured to receive data from and to transmit data to the antenna (see paragraph [0183]), two or more tethers, wherein the circuit further comprises a circuit component suspended within the ball and coupled to the tethers (see paragraph [0055] and [0056]), a location monitor system configured to determine a location of the ball using a signal received from the circuit (see paragraph [0055] and [0056]), a pressure monitor system configured to determine a pressure of the ball using a signal received from the circuit (see paragraph [0055] and [0056]), and an indicator configured to generate an indication if the location is outside of an authorized location and if a pressure is outside of authorized pressure range, a method comprising: generating a first signal as a function of the active sporting device (see paragraph [0055] and [0056]); transmitting the first signal towards a location associated with the active sporting device (see paragraph [0055] and [0056]); receiving a second signal from the active sporting device (see paragraph [0058]); storing the signal in a device profile  (see paragraph [0079], showing storing signal transmissions); obtaining location data associated with the active sporting device (see paragraph [0055] and [0056]); storing the location data in the device profile 
However, Thurman et al does not disclose remote from the active sporting device.

It would have been obvious to a person of ordinary skill at the time of the invention to modify Thurman’s device as taught by Houvener’s remote wireless communication for the purpose of allowing the monitoring of an active sporting device remotely. This yields the expected result of providing a monitoring of a sporting device where the signal is generated remote from the device, such as the bowling ball providing the remote communication to a remote device.

Regarding claims 22-25: Thurman et al discloses wherein the device profile is configured to store audio data associated with a specific game; video data in accordance with a license; a plurality of different data record types and a plurality of different data records to allow the data record to be accessed; digital rights management data (see paragraph [0094], showing the storing and keeping track of data/results generated during the course of using the system).

Response to Arguments
7.	Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. In response to the Applicant’s argument that the prior arts do not teach the limitation of “generating a first signal as a function of the active sporting device, remote from the active sporting device…”, the examiner disagrees. The examiner points out that further review of the prior arts show Thurman explicitly disclosing the process of generating signals that are remote from sporting device via the use of a transceiver as shown in paragraph [0079]:
[0079] Transceiver 133 comprises a device to transmit and receive signals with respect to a device distinct from basketball 310.  In one implementation, transceiver 133 facilitates communication between controller 134 and a local or wide area network such as a phone network or the Internet.  In one implementation, transceiver 133 additionally or 

Showing via a transceiver, transmitting signal remotely between a basketball and a remote transceiver for external analysis, storage, etc. 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715